USCA4 Appeal: 21-7251      Doc: 6        Filed: 01/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7251


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina,
        at Statesville. Kenneth D. Bell, District Judge. (5:97-cr-00001-KDB-1)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Sean Lamont Dudley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7251       Doc: 6       Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Sean Lamont Dudley appeals the district court’s order denying Dudley’s motion

        challenging the conditions of his confinement under 18 U.S.C. § 4042(a)(2). On appeal,

        we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

        Because Dudley’s informal brief does not challenge the basis for the district court’s

        disposition, he has forfeited appellate review of the court’s order.       See Jackson v.

        Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”).   Accordingly, we affirm the district court’s order.      We dispense with oral

        argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2